Title: To Thomas Jefferson from George Jefferson, 3 June 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 3d. June 1799.

Your favor of the 29th. is duly received. I will with much pleasure attend to the books at Mr. Wythes—I have as yet heard nothing of your negro—I have spoken to the Constables but they neither know him, or recollect having been desired to find him. I was in hopes Bob Hemmings knew something about him, but he does not—I have desired him to find out Mr. Whaley & to make enquiry, but as yet he has not.
I have but a poor account to give you of the nail rod—the person I mentioned to you has returned. ⅔ of the vessel & cargo were decreed for salvage—he offered half the value for the nail rod but could not get it—& since he came away it has been sold for $:265—your third of which is $:881/3—there must be proof at July Court of the property— I will get the same person to send your claim. You had better therefore order some round.
I am Dear Sir Your Very Obt. servt.

Geo. Jefferson

